Citation Nr: 1034404	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for right knee 
internal derangement with limited motion, currently rated 20 
percent disabling.  

2.  Entitlement to an increased disability rating for right knee 
internal derangement with instability, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had service from July 1980 to August 1983.  

This matter came to the Board of Veterans' Appeals (Board) from a 
June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In a decision dated in February 2009, the Board affirmed the RO's 
denial of the benefits sought on appeal.  The decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and the Court issued an April 2010 Order in which 
it partially vacated the February 2009 Board decision and 
remanded the case to the Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Throughout the course of the appeal the Veteran has argued that 
his service-connected right knee disorders have affected his 
ability to maintain substantially gainful employment.  
Specifically, during a June 2004 VA examination the Veteran 
reported that he found it difficult to work as a furniture 
repairman.  In his January 2005 claim the Veteran wrote that it 
was difficult for him to work a 40 hour week as he could not 
stand for very long periods or squat for any length of time.  
During a June 2004 VA examination the Veteran reported that he 
found it difficult to work as a furniture repairman.  During an 
April 2005 VA examination the Veteran indicated that he missed 15 
to 20 days of work in 2004 due to his right knee disorder.  In 
his February 2006 VA Form 9 the Veteran reported that his right 
knee was giving him a very hard time working.  He reported that 
he had missed days of work for swelling and fatigue due to 
everyday activities.  During a March 2007 VA examination the 
Veteran indicated that he quit his job repairing furniture in 
2006 and was now attending school.  He also indicated that he 
missed three days of school the first three months of 2007.      

Thus, the evidence in connection with the Veteran's service-
connected right knee disorders raises the possibility that 
38 C.F.R. § 3.321 is applicable.  The Board does not itself have 
the authority to assign, in the first instance, a higher rating 
on an extraschedular basis, but it may submit the case for 
assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Prior to determining whether referral is warranted, VA must 
contact the Veteran to determine if he has any additional 
evidence relevant to the question of whether his right knee 
disorders have caused marked interference with employment, to 
include documentation of time lost from work/school and 
statements from supervisors/co-workers and/or teachers/classmates 
concerning interference with employment/school associated with 
his right knee disorders.

Also, the most recent VA examination in March 2007 is now over 
three years old and the examiner failed to comment on the 
Veteran's functional and occupational impairment given his 
service-connected right knee disorders.  As such, another 
examination is warranted.  

Finally, it appears that there are outstanding VA treatment 
records.  A review of the record shows that VA treatment records 
dated through December 2005 have been associated with the claims 
file.  In a July 2009 statement the Veteran indicated that he 
underwent X-ray examination of the right knee at the Bonham VA 
Medical Center (VAMC) in February 2009.  This February 2009 VA X-
ray examination report and any other outstanding treatment 
records should be obtained on remand.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
substantiate a claim for an extrascheduar 
rating under 38 C.F.R. § 3.321(b) for his 
service-connected right knee disorders and 
an explanation as to the information and 
evidence needed to establish an effective 
date for an extraschedular rating.  Notify 
the Veteran that evidence that could be 
pertinent to his claim includes 
documentation of time lost from work/school 
and statements from supervisors/co-workers 
and/or teachers/classmates concerning 
interference with employment/school 
associated with his right knee disorders. 

2.  Request all VA treatment records from 
December 2005, particularly a February 2009 
X-ray examination report from the Bonham 
VAMC.  If these records are unobtainable, a 
negative reply must be noted in writing and 
associated with the claims folder.

3.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of his right knee disorders.  
Specifically, the examiner should comment 
on the Veteran's functional and 
occupational impairment given his service-
connected right knee disorders.  The claims 
folder must be made available to the 
examination for review and any indicated 
studies should be performed.

3.  After completion of the foregoing, 
determine whether referral of the case to 
the Under Secretary for Benefits of the 
Director, Compensation and Pension 
Service, for consideration of assignment 
of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is 
warranted, with specific consideration of 
the sequential analysis noted in Thun v. 
Peake, 22 Vet. App. 111 (2008).

4.  After the development requested above 
has been completed, readjudicate the 
appellant's claim.  If the benefit sought 
continues to be denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time to 
respond. Thereafter, if appropriate, the 
case should be returned to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


